Order entered August 5, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00757-CR

                            JOSHUA DAVID CANALES, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-24957-M

                                              ORDER
       The Court REINSTATES the appeal.
       On June 25, 2015, we ordered the trial court to make findings regarding appellate
counsel. We have now received the trial court’s order appointing Bruce Anton to represent
appellant on appeal. Accordingly, we DIRECT the Clerk to list Bruce Anton as appellant’s
attorney of record.
       The clerk’s record has been filed, but the reporter’s record has not been filed.
Accordingly, we ORDER Belinda Baraka, official court reporter of the 194th Judicial District
Court, to file the reporter’s record within THIRTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to Belinda Baraka, official court
reporter, 194th Judicial District Court, and to counsel for all parties.



                                                        /s/    ADA BROWN
                                                               JUSTICE